Case 2:20-cv-10062-SDW-LDW Document 12 Filed 11/10/20 Page 1 of 2 PageID: 262




 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903

                                        November 10, 2020


Timothy J. Abeel, Jr., Esq.
Timothy J. Abeel & Associates, P.C.
25 Regency Plaza
Glen Mills, PA 19342
Counsel for Plaintiffs

Matthew T. Pisano, Esq.
Pisano Law Firm
309 Fellowship Road, Suite 200
Mount Laurel, NJ 08054
Counsel for Defendants


             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Russo v. Thor Industries, Inc. et al.
               Civil Action No. 20-10062 (SDW) (LDW)

Counsel:

        Before this Court is Plaintiffs’ Motion for Reconsideration of this Court’s October 1, 2020
Opinion and Order (“October 1st Decision”) which granted Defendants’ partial motion to dismiss
Plaintiffs’ Complaint. (D.E. 8, 9.) This Court having considered Plaintiffs’ submission and noting
that Defendants did not file opposition, and having reached its decision without oral argument
pursuant to Federal Rule of Civil Procedure 78, and for the reasons discussed below, DENIES the
Motion for Reconsideration.


DISCUSSION
       A. Standard of Review

        Although the Federal Rules of Civil Procedure “do not expressly authorize motions for
reconsideration, Local Civil Rule 7.1(i) provides for such review.” Sch. Speciality, Inc. v.
Ferrentino, Civ. No. 14-4507, 2015 WL 4602995, at *2-3 (D.N.J. July 30, 2015). A party moving
for reconsideration must file its motion within fourteen (14) days “after the entry of the order or
Case 2:20-cv-10062-SDW-LDW Document 12 Filed 11/10/20 Page 2 of 2 PageID: 263




judgment on the original motion” and set “forth concisely the matter or controlling decisions which
the party believes the . . . Judge has overlooked.” L. Civ. R. 7.1(i). A motion for reconsideration
is “an extremely limited procedural vehicle,” Ferrentino, 2015 WL 4602995 at *2 (internal
citations omitted), which is to be granted “sparingly.” A.K. Stamping Co., Inc. v. Instrument
Specialties Co., Inc., 106 F. Supp. 2d 627, 662 (D.N.J. 2000). Motions to reconsider are only
proper where the moving party shows “(1) an intervening change in the controlling law; (2) the
availability of new evidence that was not available when the court [reached its original decision];
or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.” Max’s
Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Mere disagreement with a court’s
decision is not an appropriate basis upon which to bring a motion for reconsideration as such
disagreement should “be raised through the appellate process.” U.S. v. Compaction Sys. Corp., 88
F. Supp. 2d 339, 345 (D.N.J. 1999).
       B. The October 1, 2020 Decision Is Not Clearly Erroneous or Contrary to Law

        The October 1st Decision clearly identified and applied the proper legal standards for
motions to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiffs do not identify
any intervening change in the relevant law or new evidence that was unavailable at the time this
Court entered its decision, consequently, Plaintiffs’ motion rests solely on the contention that this
Court’s decision contains an error of fact or law that, if left uncorrected, would result in manifest
injustice. However, Plaintiffs point to no such error, and instead, merely encourage this Court to
“analyze the same facts and cases it already considered” to come to a different conclusion. Tehan
v. Disability Mgmt. Servs., 11 F. Supp. 2d 542, 549 (D.N.J. 2000). Asking this Court to “rethink”
its holding is not an appropriate basis upon which to seek reconsideration. See Oritani Sav. &
Loan Ass’n v. Fid. & Deposit Co. of Md., 744 F. Supp. 1311, 1314 (D.N.J. 1990). Accordingly,
Plaintiffs’ motion will be denied.
CONCLUSION

      For the reasons set forth above, Plaintiffs’ Motion for Reconsideration of this Court’s
October 1, 2020 Opinion and Order is DENIED. An appropriate order follows.


                                                      ___/s/ Susan D. Wigenton_____
                                                      SUSAN D. WIGENTON, U.S.D.J.



Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




                                                 2
